internal_revenue_service department of the treasury index numbers washington dc person to contact number release date telephone number refer reply to cc dom p si 1-plr-122771-98 date april legend x y state this responds to your letter dated date requesting certain rulings regarding the distribution of partnership interests held by a partnership the subsequent contribution of those interests to a newly formed partnership and the newly formed partnership’s use of an aggregate method for making sec_704 allocations facts x is a limited_partnership formed under the laws of state each of the persons who holds an interest in x contributed only cash to x who in turn invested the cash in approximately partnerships x does not hold more than a percent interest in the capital and profits of any of the partnerships at least percent of the assets of each of the partnerships in which x is invested consist of marketable_securities money or both x has never been engaged in a trade_or_business and at least percent of x’s assets by value have always consisted of its interests in the aforementioned partnerships to maintain the benefits of its current size and exemption from the investment_company act of the general_partner of x and approximately percent of x’s limited partners intend to capitalize a newly formed limited_partnership y whose investments will primarily be in other partnerships in this connection x intends to make a pro-rata cc dom p si 1-plr-122771-98 distribution of the interests it holds in the partnerships to the limited partners in proportion to their respective positive capital_account balances each of the limited partners of x participating in the plan has a positive capital_account balance after the distribution the limited partners will immediately contribute the distributed partnership interests to y x may also make a pro-rata non-liquidating distribution to the general_partner of x of its pro-rata portion of the partnership interests the general_partner will then immediately contribute the distributed partnership interests to y alternatively the general_partner may contribute cash to y in no case however will the fair_market_value of the general partner’s contribution to y exceed percent of the fair_market_value of the assets of y after its initial formation and capitalization y will admit additional partners in exchange for cash contributions the cash contributions made by the additional partners will be contributed to the new partnerships held by y or other similar partnership investments that may be acquired by y law and analysis ruling sec_731 of the code provides that in the case of a distribution by a partnership to a partner gain will not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution and loss will not be recognized to such partner except that upon a distribution in liquidation_of_a_partner’s_interest in a partnership where no property other than that described in sec_731 or b is distributed to such partner loss will be recognized to the extent of the excess of the adjusted_basis of such partner’s interest in the partnership over the sum of a any money distributed and b the basis to the distributee as determined under sec_732 of any unrealized_receivables as defined in sec_751 and inventory as defined in sec_751 sec_731 of the code provides that for purposes of sec_731 and sec_737 the term money includes marketable_securities and such securities will be taken into account at their fair_market_value as of the date of the distribution sec_731 of the code provides in general that the term marketable_securities means financial instruments and foreign_currencies which are as of the date of the distribution actively_traded within the meaning of sec_1092 sec_731 of the code provides that except as otherwise provided in regulations the term marketable_securities includes interests in an entity if substantially_all of the assets of such entity consist directly or indirectly of marketable_securities money or both sec_731 provides that to the extent provided in cc dom p si 1-plr-122771-98 regulations such term includes any interest in an entity not described in sec_731 but only to the extent of the value of such interest which is attributable to marketable_securities money or both sec_1_731-2 of the regulations provides that for purposes of sec_731 of the code substantially_all of the assets of an entity consist directly or indirectly of marketable_securities money or both only if percent or more of the assets of the entity by value at the time of distribution of an interest in the entity consist directly or indirectly of marketable_securities money or both sec_1_731-2 provides that for purposes of sec_731 c b vi an interest in an entity is a marketable_security to the extent that the value of the interest is attributable directly or indirectly to marketable_securities money or both if less than percent but percent or more of the assets of the entity by value at the time of distribution of an interest in the entity consist directly or indirectly of marketable_securities money or both sec_731 of the code provides that sec_731 will not apply to the distribution from a partnership of a marketable_security to a partner if such partnership is an investment_partnership and such partner is an eligible_partner thereof sec_731 of the code provides that for purposes of sec_731 the term investment_partnership means any partnership which has never been engaged in a trade_or_business and substantially_all of the assets by value of which have always consisted of i money ii stock in a corporation iii notes bonds debentures or other evidences of indebtedness iv interest rate currency or equity notional_principal_contracts v foreign_currencies vi interest in or derivative financial instruments including options forward or futures contracts short positions and similar financial instruments in any asset described in sec_731 or in any commodity traded on or subject_to the rules of a board_of trade or commodity exchange vii other assets specified in regulations or viii any combination of the foregoing sec_731 of the code provides that the term eligible_partner means any partner who before the date of the distribution did not contribute to the partnership any property other than property described in sec_731 ruling sec_721 of the code provides that no gain_or_loss shall be recognized by either a partnership or its partners on the contribution of property to the partnership in exchange for an interest in the partnership sec_721 however provides that gain but not loss realized on such a transfer may be recognized if the partnership would be treated as an investment_company within the meaning of sec_351 of the code if the partnership were incorporated sec_1_351-1 provides that a transfer to an investment_company occurs cc dom p si 1-plr-122771-98 when i the transfer results directly or indirectly in diversification of the transferors’ interests and ii more than percent of the value of the transferee’s assets are stocks and securities that are held for investment sec_351 provides that the term stocks and securities includes stock indebtedness money and other equity interests sec_351 provides that an interest in an entity will be treated as a stock or security if substantially_all of the assets of such entity consist of stocks and securities as defined in sec_351 under sec_1_351-1 the determination of whether a corporation is an investment_company shall ordinarily be made by reference to the circumstances in existence immediately_after_the_transfer in question however where the circumstances change thereafter pursuant to a plan in existence at the time of the transfer the determination shall be made by reference to the later circumstances sec_1_351-1 provides that if there is only one transferor or two or more transferors of identical assets to a newly organized corporation the transfer will generally be treated as not resulting in diversification further if non-identical assets are transferred and they constitute an insignificant portion of the total value of assets transferred such transfers are disregarded in determining whether diversification has occurred ruling sec_704 provides that under regulations prescribed by the secretary income gain loss and deduction with respect to property contributed to the partnership by a partner shall be shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 of the regulations provides that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to pre-contribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution notwithstanding any other provision of sec_1_704-3 the allocations must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 of the regulations provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property pursuant to sec_1_704-1 reverse sec_704 allocations sec_1_704-3 of the regulations provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from cc dom p si 1-plr-122771-98 qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 sec_1_704-3 provides that the commissioner may permit either by published guidance or by letter_ruling the aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described sec_1_704-3 sec_1_704-3 of the regulations provides that a partnership is a securities_partnership if the partnership is either a management company or an investment_partnership and the partnership makes all of its book allocations in proportion to the partners’ relative book capital accounts except for reasonable special allocations to a partner that provides management services or investment advisory services to the partnership sec_1_704-3 provides that a qualified_financial_asset is any personal_property including stock that is actively_traded actively_traded means actively_traded as defined in sec_1_1092_d_-1 sec_1_704-3 provides that an interest in a partnership is not a qualified_financial_asset for purposes of sec_1_704-3 further if a partnership upper- tier partnership holds an interest in a securities_partnership lower-tier partnership the upper-tier partnership must take into account the lower-tier partnership’s assets and qualified_financial_assets as follows in determining whether the upper-tier partnership qualifies as an investment_partnership the upper-tier partnership must treat its proportionate share of the lower-tier securities partnership’s assets as assets of the upper- tier partnership and if the upper-tier partnership adopts an aggregate approach the upper-tier partnership must aggregate the gains and losses from its directly held qualified_financial_assets with its distributive_share of the gains and losses from the qualified_financial_assets of the lower-tier securities_partnership conclusions accordingly based solely on the facts presented and representations made in this ruling_request and viewed in light of the applicable law and regulations we rule as follows ruling we conclude that each of x’s interests in the partnerships in which it is invested constitutes a marketable_security as defined in sec_731 x is an investment_partnership cc dom p si 1-plr-122771-98 and each limited_partner and the general_partner of x is an eligible_partner within the meaning of sec_731 accordingly the limited partners and the general_partner of x will not recognize gain_or_loss on the distribution to them of their pro-rata share of the partnership interests that x holds ruling the contribution of the partnership interests to y will not result in diversification of the interests of the limited partners or the general_partner and will not be treated as a transfer described in sec_721 further since any cash contributions by additional partners will constitute an insignificant portion of the total value of assets transferred such transfers will be disregarded in determining whether diversification has occurred therefore the transfer of the diversified assets by each limited_partner and general_partner to y will not be a transfer to an investment_company within the meaning of sec_351 and the contribution of the partnership interests to y will be tax-free under sec_721 later cash contributions by additional partners to y will not cause the limited partners or the general_partner to recognize gain under sec_721 ruling y is a securities_partnership for purposes of sec_1_704-3 of the regulations you have represented that each of the partnerships that y will be invested in will also be a securities_partnership accordingly pursuant to sec_1_704-3 y is permitted to make allocations on an aggregate basis netting the pre-contribution gain_or_loss with respect to each partnership_interest furthermore we conclude that the approach used by y to aggregate gains and losses from qualified_financial_assets is a reasonable approach that is consistent with the purposes of sec_704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent cc dom p si 1-plr-122771-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer signed david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
